COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Adrian Simon v. The State of Texas

Appellate case number:      01-14-00373-CR

Trial court case number:    1406854

Trial court:                228th District Court of Harris County

       Appellant’s appointed counsel filed a motion to withdraw with a brief concluding
that the above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967). Appellant has filed a motion requesting pro se access
to a copy of the appellate record to prepare his response to appointed counsel’s brief. See
Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made.
       In addition, because the Clerk of this Court granted appellant’s appointed
counsel’s motion to extend the time to file a pro se brief for 90 days, on October 1, 2014,
appellant is notified that his response to his appointed counsel’s brief shall be filed by
January 28, 2015, with no further extensions permitted. Finally, appellant is further
notified that if he fails to submit such a response by January 28, 2015, the Court will
decide his counsel’s motion to withdraw and his appeal without an Anders response.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                     Acting individually  Acting for the Court

Date: October 28, 2014